Appeal by claimant from a decision, within an award of the Workmen’s Compensation Board, which directed that the fee of his attorney should be fixed when a final award is made. The employer paid wages to claimant during his period of disability, and the board made an award of $296.80 to the employee as reimbursement. The case was continued. Appellant contends that the attorney’s fee should be fixed now and not deferred until a final award may be made. We think the matter was discretionary with the board under the statute (Workmen’s Compensation Law, § 24). As we view it the Meyer case (Matter of Meyer v. Meyer-Atlanta MarTcet, 270 App. Div. 787) has no application. Decision unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.